Citation Nr: 1646765	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-03 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1973 to September 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  The appellant initially requested a hearing before the Board, but withdrew that request by correspondence dated in June 2016.


FINDINGS OF FACT

By June 2016 correspondence, prior to the promulgation of a decision in the matter, the appellant indicated he wished to withdraw his appeal; there are no questions of fact or law remaining for appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Inasmuch as the appellant has withdrawn his appeal, a discussion of VA's duties to notify and assist him is not necessary.

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

Here, by June 2016 correspondence prior to the promulgation of a Board decision, the appellant and his representative expressed their intent to withdraw "all issues on appeal" along with the scheduled June 2016 hearing before the Board.  Accordingly, there remains no further allegation of error of fact or law remaining for appellate consideration, and the appeal must be dismissed.
 

ORDER

The appeal is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


